IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-10-00053-CV

ROSAURA MARTINEZ,
                                                        Appellant
v.

MICHAEL L. WALKER
AND JOHN W. SCOTT,
                                                        Appellees



                            From the 170th District Court
                              McLennan County, Texas
                             Trial Court No. 2009-984-4


                            MEMORANDUM OPINION


       Appellant has filed a motion to dismiss this appeal “based upon an agreement

reached with Appellees.” Appellees have not filed a response. Accordingly, the appeal

is dismissed. See TEX. R. APP. P. 42.1(a)(1).

                                                    PER CURIAM
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed May 12, 2010
[CV06]